Detailed Action

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2022 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to claim(s) 1 and 11 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

Double Patenting Rejection

Claims(s) 1-13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 5-12 of patent US-11,293,280 previously claim(s) 1, 6, 7, 9-10, 12-13 and 15-16 of copending Application No. 16/679,951 as shown in the office action mailed on January 25, 2022.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kent et al. (US-2019/0153849) in view of Lovell (WO-2005/059307) and Chang et al. (US-10,288,758).

In regards to claim 1, Kent teaches a method to transmit data in a wellbore, wherein the method comprises a step of obtaining well data for a subsurface region [fig. 3 element 302, par. 0011 L. 3-4]. Kent further teaches that the well data comprises one or more of seismic data, electromagnetic data, resistivity data, gravity data, well log data, core sample data, equipment data, and any combination thereof [par. 0114 L. 4-7]. Furthermore, Kent teaches that the method comprises a step of determining a communication network based on the obtained well data, wherein the communication network includes a plurality of communication nodes [fig. 3 element 306, par. 0011 L. 5-7]. Kent further teaches that the method comprises a step of installing the plurality of communication nodes into a wellbore, wherein one or more communication nodes of the plurality of communication nodes are configured to obtain measurement data associated with fluids within the wellbore and to transmit measurement data to other communication nodes in the communication network [fig. 3 element 310, par. 0011 L. 7-13]. 
Kent teaches that each of the plurality of nodes are capable to transmit and receive acoustic signals [par. 0062 L. 13-20]. However, Kent does not teach that the method comprises a step of performing sand detection operations in the wellbore.
On the other hand, Lovell teaches that acoustic signals transmitted from a first node and received by a second node can be analyzed in order to detect presence of sand [par. 0008 L. 1-2 and L. 6-10, par. 0020 L. 1-3, par. 0021 L. 2-9]. This teaching means that the method comprises a step of performing sand detection operations in the wellbore, wherein performing sand detection operations include transmitting a signal from a first of the plurality of communication nodes and receiving the signal by a second of the plurality of communication nodes. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Lovell’s teachings of using the acoustic signals transmitted from a node to detect the presence of sand in the method taught by Kent because it will permit the system to use the same acoustic nodes for communication and for measurement of sand.
The combination of Kent and Lovell teaches that that the method comprises a step of transmitting data packets associated with the received signal to a control unit via the communication network [see Kent par. 0062 L. 13-20, see Lovell par. 0008 L. 15-17, par. 0026 L. 1-3, par. 0031 L. 4-7]. Furthermore, the combination teaches that after transmitting the data packets, a waveform of the received signal is analyzed to determine whether sand is present in the wellbore [see Kent fig. 3 steps 312 and 314, see Lovell par. 0008 L. 15-16, par. 0021 L. 2-9, par. 0026 L. 4-7, par. 0031 L. 1-7]. Also, the combination teaches that the method comprises a step of performing hydrocarbon operations in the wellbore [see Kent fig. 3 element 322].  
The combination of Kent and Lovell teaches using acoustic signals/waveforms indicate the presence of sand [see Lovell par. 0008 L. 1-2 and L. 6-10, par. 0020 L. 1-3, par. 0021 L. 2-9]. However, the combination does not teach that the acoustic waveform is a proving flexural waveform.
On the other hand, Chang teaches that presence of sand can be determined using the velocity of a flexural wave [col. 5 L. 65-67, col. 6 L. 1-16]. This teaching means that a proving flexural waveform indicates the presence of sand.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Chang’s teachings of using flexural waveforms to detect the presence of sand in the method taught by the combination because flexural waveforms will permit the system to determine the presence of sand accurately.

In regards to claim 2, the combination of Kent, Lovell and Chang, as applied in claim 1 above, further teaches that the method comprises a step of adjusting hydrocarbon operations based on the transmitted data packets associated with the received signal [see Kent fig. 3 elements 312-322, see Lovell par. 0007 L. 9-12].  

In regards to claim 3, the combination of Kent, Lovell and Chang, as applied in claim 1 above, further teaches that the method comprises a step of analyzing the received signal to determine an amount of sand present in the wellbore [see Lovell par. 0021 L. 2-3, par. 0033 L. 12-16, par. 0034 L. 7-9]. Also, the combination teaches that the method comprises a step of transmitting data packets associated with the received signal to the control unit via the communication network [see Kent par. 0062 L. 13-20, see Lovell par. 0008 L. 15-17, par. 0026 L. 1-3, par. 0031 L. 4-7].  

In regards to claim 4, the combination of Kent, Lovell and Chang, as applied in claim 1 above, further teaches that the method comprises a step of determining changes in an amount of sand adjacent the one or more communication nodes during the sand detection operations [see Lovell par. 0031 L. 1-7].  

In regards to claim 5, the combination of Kent, Lovell and Chang, as applied in claim 1 above, further teaches that the method comprises a step of configuring the plurality of the communication nodes based on a communication network configuration [see Kent fig. 3 element 306 and 308].

In regards to claim 6, the combination of Kent, Lovell and Chang, as applied in claim 5 above, further teaches that the communication network configuration comprises selecting one of one or more frequency bands, one or more individual tones, one or more coding methods, and any combination thereof [see Kent par. 0012 L. 12-15].  

In regards to claim 7, the combination of Kent, Lovell and Chang, as applied in claim 1 above, further teaches that the method comprises a step of producing hydrocarbons from the wellbore [see Kent fig. 3 element 322, par. 0012 L. 15-16].  

In regards to claim 8, the combination of Kent, Lovell and Chang, as applied in claim 1 above, further teaches that the transmitting data packets comprises transmitting high-frequency signals that are greater than (>) 20 kilohertz [see Ken par. 0012 L. 16-18].  

In regards to claim 9, the combination of Kent, Lovell and Chang, as applied in claim 1 above, further teaches that the transmitting data packets comprises transmitting high-frequency signals that are in a range between greater than 20 kilohertz and 1 megahertz [see Kent par. 0012 L. 19-21].  

In regards to claim 10, the combination of Kent, Lovell and Chang, as applied in claim 1 above, further teaches that the signal transmitted by the first of the plurality of communication nodes and received by the second of the plurality of communication nodes is an acoustic signal [see Kent par. 0062 L. 13-20, see Lovell par. 0008 L. 8-10].  

In regards to claim 11, the combination of Kent, Lovell and Chang, as shown in the rejection of claim 1 above, teaches the claimed hydrocarbon system comprising the claimed sand detection system. Furthermore, the combination teaches that the hydrocarbon system comprises a wellbore in the hydrocarbon system, a plurality of tubular members disposed in the wellbore and a communication network associated with the hydrocarbon system, wherein the communication network comprises a plurality of communication nodes that are configured to communicate the well data between two or more of the plurality of communication nodes during operations [see Kent fig. 1, par. 0013, par. 0106 L. 1-12].

In regards to claim 12, the combination of Kent, Lovell and Chang, as shown in the rejection of claim 8 above, teaches the claimed limitations.

In regards to claim 13, the combination of Kent, Lovell and Chang, as shown in the rejection of claim 9 above, teaches the claimed limitations.

Other Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Shetty et al. (US-11,422,280) teaches that presence of sand can be determined using flexural wave dispersion [col. 15 L. 8-15].




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685